Case: 21-101   Document: 24     Page: 1    Filed: 11/25/2020




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

      In re: KOKI HOLDINGS AMERICA LTD.,
                      Petitioner
               ______________________

                        2021-101
                 ______________________

    On Petition for Writ of Mandamus to the United States
International Trade Commission in No. 337-TA-1082.
                  ______________________

                     ON PETITION
                 ______________________

   Before MOORE, O’MALLEY, and STOLL, Circuit Judges.
O’MALLEY, Circuit Judge.
                       ORDER
    Koki Holdings America Ltd. petitions for a writ of man-
damus directing the United States International Trade
Commission (“Commission”) to vacate its September 16,
2020 order instituting modification proceedings and to ter-
minate the proceedings. Kyocera Senco Brands Inc. and
the Commission oppose. Koki replies.
    In September 2017, Kyocera filed a complaint against
Koki with the Commission under 19 U.S.C. § 1337. Kyoc-
era alleged that Koki violated § 1337 by importing gas
spring nailer products covered by claims 1, 10, and 16 of
U.S. Patent No. 8,387,718 (“the ’718 patent”).       The
Case: 21-101    Document: 24     Page: 2    Filed: 11/25/2020




2                         IN RE: KOKI HOLDINGS AMERICA LTD.




Commission instituted an investigation. After concluding
that the products infringed the claims, the Commission is-
sued a limited exclusion order against Koki gas spring
nailer products that infringed the asserted claims. The
Commission also issued a cease-and-desist order.
    Shortly thereafter, Koki requested from United States
Customs and Border Protection a ruling that Koki’s rede-
signed version of its nailer products did not infringe and
were thus not subject to the Commission’s exclusion order.
On June 30, 2020, Customs issued its ruling letter, agree-
ing with Koki that its redesigned products did not infringe.
On August 17, 2020, Kyocera petitioned the Commission to
institute modification proceedings to determine whether
the redesigned products were within the scope of the Com-
mission’s remedial orders. On September 16, 2020, the
Commission issued notice and ordered institution of those
proceedings and referred the matter to an administrative
law judge to issue a recommendation. Koki then filed this
petition to challenge whether the Commission exceeded its
authority in implementing those proceedings.
    Mandamus is “reserved for extraordinary situations.”
Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S.
271, 289 (1988) (citation omitted). A party seeking a writ
of mandamus bears the burden of demonstrating to the
court that it has no “adequate alternative” means to obtain
the desired relief, Mallard v. U.S. Dist. Court for the S.
Dist. of Iowa, 490 U.S. 296, 309 (1989), and that the right
to issuance of the writ is “clear and indisputable,” Will v.
Calvert Fire Ins., 437 U.S. 655, 666 (1978) (internal quota-
tion marks omitted). And “even if [those] two prerequisites
have been met, the issuing court, in the exercise of its dis-
cretion, must be satisfied that the writ is appropriate un-
der the circumstances.” Cheney v. U.S. Dist. Court for D.C.,
542 U.S. 367, 381 (2004) (citing Kerr v. U.S. Dist. Court for
N. Dist. of Cal., 426 U.S. 394, 403 (1976)).
Case: 21-101    Document: 24      Page: 3    Filed: 11/25/2020




IN RE: KOKI HOLDINGS AMERICA LTD.                                 3



    Koki’s core argument is that the presumed statutory
basis on which the Commission invoked these modification
proceedings, 19 U.S.C. § 1337(k)(1), 1 does not provide the
Commission authority to “add products to a previously-is-
sued exclusion order,” which, Koki contends, is the “sole
and avowed purpose” behind these proceedings. Pet. at 10–
11. But Koki has not shown that a post-judgment appeal
would be an inadequate available way of raising this chal-
lenge. Moreover, whatever force Koki’s argument may
have on direct appeal to this court, we cannot say that it
has established the right to mandamus relief.
    Koki cites no clear and indisputable authority that sup-
ports this core contention. The text of § 1337(k)(1) does not
indisputably support such conclusion. It only says that
“any exclusion from entry or order under this section shall
continue in effect until the Commission finds . . . that the
conditions which led to such exclusion from entry or order
no longer exist.” § 1337(k)(1). Nor does Koki cite any prec-
edent directly on point. It cites three decisions of this court
involving very different circumstances, none of which dealt
with whether the Commission could institute modification
proceedings at the behest of a patent owner to determine




    1    The Commission’s order cited 19 C.F.R. § 210.76(a)
as its regulatory basis for authority, which says: “When-
ever any person believes that changed conditions of fact or
law, or the public interest, require that an exclusion order,
cease and desist order, or consent order be modified or set
aside, in whole or in part, such person may request, pursu-
ant to section 337(k)(1) of the Tariff Act of 1930, that the
Commission make a determination that the conditions
which led to the issuance of an exclusion order, cease and
desist order, or consent order no longer exist. The Commis-
sion may also on its own initiative consider such action.”
Case: 21-101    Document: 24      Page: 4    Filed: 11/25/2020




4                          IN RE: KOKI HOLDINGS AMERICA LTD.




whether a redesigned product fell within the scope of a
prior limited exclusion order. 2
     It is also far from clearly indisputable that the Com-
mission would be “adding” products to the exclusion order
if it granted Kyocera relief, as Koki contends. The Com-
mission’s limited exclusion order here was not expressly
limited to the adjudicated products but rather prohibits the
“unlicensed entry of gas spring nailer products and compo-
nents thereof that infringe one or more of claims 1, 10, and
16 of the ’718 patent.” Appx261. The Commission’s pur-
pose in commencing these proceedings is “to determine
whether Koki’s redesigned products infringe asserted
claims 1, 10, or 16 of the ’718 patent, and are therefore cov-
ered by the LEO.” Appx2. And Koki cites no precedent of
this court, nor are we aware of one, that has held that an
exclusion order cannot cover unadjudicated products.
    Koki makes an additional argument: while the Com-
mission may under 19 U.S.C. § 1337(b) conduct such an in-
vestigation, that statute requires it to provide several
procedural and substantive rights that the Commission
had not customarily provided in modification proceedings.
But Koki has not shown any clear and indisputable depri-
vation of rights has yet occurred. And to the extent that
Koki is dissatisfied with the rights provided during the pro-
ceedings and/or not provided the right to bond or Presiden-
tial review, a post-judgment appeal is an adequate
available remedy. Koki is not irreparably harmed by hav-
ing to face the burden and expense of going through the
proceedings. Cf. In re Roche Molecular Sys., Inc., 516 F.3d


    2   Koki cites the following decisions: VastFame Cam-
era, Ltd. v. International Trade Commission, 386 F.3d 1108
(Fed. Cir. 2004); Young Engineers, Inc. v. United States In-
ternational Trade Commission, 721 F.2d 1305 (Fed. Cir.
1983); and SSIH Equipment S.A. v. United States Interna-
tional Trade Commission, 718 F.2d 365 (Fed. Cir. 1983).
Case: 21-101     Document: 24    Page: 5    Filed: 11/25/2020




IN RE: KOKI HOLDINGS AMERICA LTD.                               5



1003, 1004 (Fed. Cir. 2008) (petitioner’s “hardship [and] in-
convenience” in going through trial did not provide a basis
for granting mandamus (citation omitted)).
      Accordingly,
      IT IS ORDERED THAT:
      The petition for a writ of mandamus is denied.
                                 FOR THE COURT

       November 25, 2020         /s/ Peter R. Marksteiner
            Date                 Peter R. Marksteiner
                                 Clerk of Court

s25